Appeal from order, Family Court, Bronx County (Allen Alpert, J.), entered on or about September 19, 2001, which, in a proceeding to permanently terminate respondent’s parental rights to the subject child, denied respondent’s motion for visitation with tbe child in prison, unanimously dismissed as moot, without costs. Order, same court and Justice, entered on or about January 22, 2002, which, after respondent’s release from prison, denied his motion for visitation with the child, unanimously affirmed, without costs.
Respondent’s motion for visitation with the child in prison was rendered moot upon his release from prison. The denial of visitation after respondent’s release from prison was properly básed on compelling evidence, adduced at the still ongoing *235fact-finding hearing, that respondent’s inappropriate behavior during the rare occasions he visited the child while not in prison was detrimental to the child’s welfare (see Matter of Williams v Tillman, 289 AD2d 885; Matter of Tanya T., 252 AD2d 677, 679). We have considered and rejected respondent’s other contentions. Concur — Mazzarelli, J.P., Andrias, Saxe, Buckley and Friedman, JJ.